Citation Nr: 1747954	
Decision Date: 10/25/17    Archive Date: 11/01/17

DOCKET NO.  15-03 444	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for a right knee disability.

2.  Entitlement to higher staged ratings for bilateral hearing loss, currently evaluated as noncompensable prior to April 19, 2013, 40 percent disabling from April 19, 2013 through December 14, 2016, and 60 percent disabling from December 15, 2016. 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse



ATTORNEY FOR THE BOARD

B. G. LeMoine, Associate Attorney


INTRODUCTION

The Veteran served on active duty from August 1952 to August 1955.  

These matters come before the Board of Veterans' Appeals (Board) on appeal of a January 2012 rating decision (hearing loss) and a June 2014 rating decision (right knee) by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota

In this case, a September 2011 rating decision granted service connection for bilateral hearing loss and assigned a noncompensable rating effective June 24, 2011.  In June 2012, within one year of notification of the September 2011 rating decision, the Veteran requested an increased rating for his bilateral hearing loss.  Although the Veteran's June 2012 statement may be construed as a timely notice of disagreement with the initial rating assigned by the September 2011 rating decision, a substantive appeal was not received within 60 days of issuance of the Statement of the Case on August 13, 2012.  38 C.F.R. § 20.201.  Accordingly, the September 2011 rating decision is not the rating decision on appeal concerning entitlement to higher staged ratings for bilateral hearing loss.

In a December 2013 rating decision, the Agency of Original Jurisdiction (AOJ) increased the rating for the Veteran's bilateral hearing loss to 40 percent effective April 19, 2013, and in a March 2017 rating decision the AOJ increased the rating for the Veteran's bilateral hearing loss to 60 percent effective December 15, 2016.  As the increases did not satisfy the appeal in full, the issue remains on appeal and has been characterized as shown on the title page of this decision.  See AB v. Brown, 6 Vet. App. 35 (1993).  As such, staged ratings have been created and the issue on appeal has been characterized to reflect the assigned ratings.    

This case was previously remanded by the Board in July 2016.  A review of the claims file shows that there has been substantial compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).  The case has been returned to the Board for review.

The Board notes that the Veteran indicated a desire to withdraw his bilateral hearing loss appeal in April 2014.  However, a new audiogram was received by VA that same month.  Subsequently, during a May 2016 travel board hearing, the presiding Veterans Law Judge (VLJ) identified this matter as being on appeal and allowed the Veteran to provide testimony thereon.  As such, the Veteran has reason to believe that this claim is still on appeal, and the Board may address the matter at this time.  Percy v. Shinseki, 23 Vet. App. 37 (2009) (holding that an issue can be on appeal if VA has treated it as on appeal and the appellant has a reason to believe it is on appeal).  
 
In May 2016, the Veteran testified during a travel board hearing before the undersigned VLJ at the St. Paul, Minnesota RO.  A transcript of the hearing is associated with the claims file.

The Board is cognizant of the ruling of the United States Court of Appeals for Veterans Claims (Court) in Rice v. Shinseki, 22 Vet. App. 447 (2009).  In Rice, the Court held that a claim for a total rating based on individual unemployability (TDIU) due to service-connected disability, either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, the Veteran has not argued, and the record does not otherwise reflect, that the disability at issue renders him unemployable.  Accordingly, the Board concludes that a claim for TDIU has not been raised.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).



FINDINGS OF FACT

1.  The probative evidence of record does not demonstrate that it is at least as likely as not that the Veteran has current right knee disability that is etiologically related to his active service.

2.  Prior to April 19, 2013, the Veteran's bilateral hearing loss was manifested by no worse than Level I hearing impairment in the right ear and Level I hearing impairment in the left ear.

3.  From April 19, 2013 through December 14, 2016, the Veteran's bilateral hearing loss was manifested by no worse than Level VII hearing impairment in the right ear and Level VII hearing impairment in the left ear.

4.  From December 15, 2016, the Veteran's bilateral hearing loss has been manifested by no worse than Level IX hearing impairment in the right ear and Level IX hearing impairment in the left ear.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a right knee disability have not been met.  38 U.S.C.A. § 1110, 1131, 5107A, 5107 (b) (West 2014); 38 C.F.R. § 3.102, 3.159, 3.303 (2016).

2.  The criteria for a compensable rating for bilateral hearing loss, prior to April 19, 2013, have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.21, 4.85, 4.86, Diagnostic Code 6100 (2016).

3.  The criteria for a rating greater than 40 percent for bilateral hearing loss, from April 19, 2013 through December 14, 2016, have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.21, 4.85, 4.86, Diagnostic Code 6100 (2016).

4.  The criteria for a rating greater than 60 percent, for bilateral hearing loss, from December 15, 2016, have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.21, 4.85, 4.86, Diagnostic Code 6100 (2016).    


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015). 

Service Connection - Right Knee Disability

The Veteran contends that he has a right knee disability that is directly related to his active military service.  Specifically, the Veteran testified that he injured his right knee while playing football in service.  See, e.g., May 2016 Board hearing transcript.   

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2016).  To establish service connection for a disability, the Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The evidence of record shows that the Veteran was diagnosed with moderate degenerative changes in the medial compartment with moderate to advanced degenerative changes in the patellofemoral compartment in the right knee.  Therefore, there is evidence of a current right knee disability.  

As such, the questions remaining for consideration are whether there is a nexus between the current right knee disability and an in-service injury.  To determine such, the Board turns to the competent evidence of record.

The Veteran is competent to report that he began experiencing right knee pain during his active service following an in-service football injury, and that he has continued to experience pain and limited motion of the right knee since that time.  However, the Board does not find the Veteran to be credible in this regard.  

As to an in-service event, injury, or disease, the Veteran's service treatment records do not reflect complaints related to his right knee or any other football related injury.  A sick call treatment record dated from August 1953 to June 1955 reflects the Veteran was seen for multiple physical complaints without reference to the right knee.  In addition, an August 1955 report of medical examination for separation from active service reflects that the Veteran had a normal evaluation of the lower extremities, and that no right knee disability was noted.  In addition, the Veteran first referenced a right knee condition in an application for VA compensation benefits received in February 1957, wherein he reported right knee injury in the fall of 1954.  The Veteran specified there had been no civilian physician treatment, including since service, and that he had not had a medical examination by a U.S. government civilian agency.  The Veteran also complained of a football related knee injury at a March 1957 VA examination conducted pursuant to the application for VA compensation benefits.  During the examination the Veteran stated that, in the fall in 1954, he injured his right knee while making a tackle during a football game.  He further stated that he was hurt for five or six months after the injury occurred.  The Veteran is competent to report symptoms, such as pain, that he experienced while in service and shortly thereafter.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, in this case, there is a lack of contemporaneous medical records documenting any in-service right knee injury or disability.  A lack of contemporaneous medical records is a factor that the Board can consider and weigh against a claimant's lay evidence, but the lack of such records does not, in and of itself, render lay evidence not credible.  Buchanan v. Nicholson, 451 F. 3d 1331, 1337 (2006).  Rather, here, the Veteran's statements of an in-service injury are inconsistent with contemporaneous service treatment records, to include a recorded history of sick call treatment, and report of separation examination.  Therefore, the Board finds the Veteran's lay-testimony of an in-service right knee injury to be less than credible.  Accordingly, there is not competent, credible evidence of an in-service right knee injury.  

In addition, an April 2016 VA physician interviewed the Veteran and conducted an in-person examination.  The Veteran stated the reason for his visit was for assistance with verifying his pain for disability.  The VA physician stated he "will ask MSA to generate a letter in support of vets claim of ongoing disability which are more likely than not related to SCI 1957."  In addition, the VA physician provided a letter, dated April 27, 2016, which opined that the "issues are all service connected."  However, no rationale was provided for the opinion other than the Veteran's subjectively reported medical history when requesting assistance in support of his "claim of ongoing disability."  

Further, the April 2016 treatment note showing a nexus between the reported in-service right knee injury and the current right knee disability refers to "SCI 1957," and the Veteran separated from service in August 1955.  As such, the Board finds that the April 2016 VA treatment note contradicts the Veteran's assertions as to an in-service onset of his right knee symptoms.

Also against a finding of a nexus is a December 2016 VA examination.  The VA examiner reviewed the claims file, interviewed the Veteran and conducted an in-person examination.  The Veteran reported that he injured his right knee while playing football while stationed in Newport, Rhode Island in September 1954.  The Veteran further noted that his right knee disability had progressed and that his knee feels unstable and can give out if he is not careful.  The December 2016 VA examiner opined that the Veteran's right knee degenerative arthritis condition was less likely than not incurred in or caused by a specific in-service illness, event or injury.  As rationale the VA examiner stated that the Veteran's service treatment records do not reflect any right knee complaints or injuries.  Additionally, the Veteran's arthritis manifested many years after service. 

The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  Further, the credibility and weight to be attached to these opinions are within the province of the adjudicator.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  In this case, the physician who wrote the April 2016 VA treatment note and December 2016 VA examiner either reviewed the record or took a medical history from the Veteran.  Both examiners considered the Veteran's reports as to the continuity of his symptoms.  However, the April 2016 VA examiner appeared to base the opinion on subjectively reported medical history by the Veteran that was not consistent with the other evidence of record.  The December 2016 VA examiner's opinion was based on a medical history consistent with the other evidence of record, and provided a medical opinion based on knowledge and expertise as a physician.  Accordingly, the Board affords greater probative weight to the December 2016 VA examiner's negative nexus opinion than to the Veteran's competent, but not credible, statements combined with the April 2016 VA treatment note linking the Veteran's current right knee disability to Veteran's subjectively reported history of in-service injury that is inconsistent with the contemporaneous service medical records.  See Nieves-Rodriguez, 22 Vet. App. at 304.   

As the preponderance of the evidence is against the claim, there is no doubt to be resolved in the Veteran's favor, and the Board therefore concludes that service connection for a right knee disability is not warranted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.

Increased Ratings for Bilateral Hearing Loss

The Veteran seeks higher staged ratings for bilateral hearing loss.  His bilateral hearing loss is currently rated as noncompensable prior to April 19, 2013, as 40 percent disabling from April 19, 2013 through December 14, 2016, and as 60 percent disabling from December 15, 2016.  The applicable rating period is from September 24, 2010, one year prior to the date of receipt of the increased rating claim, through the present.  See 38 C.F.R. § 3.400.

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities (Schedule), which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Pertinent regulations do not require that all cases show all findings specified by the Schedule, but that findings sufficient to identify the disease and the resulting disability and, above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21; see also Mauerhan v. Principi, 16 Vet. App. 436 (2002).

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," in all appeals for increased ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Ratings for hearing loss range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of speech discrimination tests combined with the average puretone threshold levels as measured by puretone audiometry tests at the frequencies 1000, 2000, 3000, and 4000 Hertz.  To rate the degree of disability for service-connected hearing loss, the Schedule has established eleven auditory acuity levels, designated from level I, for essentially normal acuity, through level XI, for profound deafness.  38 C.F.R. § 4.85(h), Table VI.  To establish entitlement to a compensable rating for hearing loss, it must be shown that certain minimum levels of the combination of the percentage of speech discrimination loss and average puretone decibel loss are met.  The assignment of disability ratings for hearing impairment is derived by a mechanical application of the Schedule to the numeric designations assigned after audiometric evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992). 

The criteria for rating hearing impairment use controlled speech discrimination tests, using the Maryland CNC test, together with the results of puretone audiometry tests.  These results are then charted on Table VI and Table VII as set out in the Schedule.  In exceptional cases, as described in 38 C.F.R. § 4.85(c), Table VIA is used instead of Table VI.  An exceptional pattern of hearing loss occurs when the puretone threshold at 1000, 2000, 3000, and 4000 Hertz is 55 decibels or more, or when the puretone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or greater at 2000 Hertz.  38 C.F.R. § 4.86.

Turning to the relevant evidence of record, the Veteran underwent audiological testing at the Minneapolis VAMC in July 2011.  The pertinent audiometric results, measured in decibels, were:



HERTZ



1000
2000
3000
4000
RIGHT
30
55
55
65
LEFT
30
55
70
70

The average audiometric results were 51.25 for the right ear and 56.25 for the left.  Speech audiometry revealed speech recognition ability of 92 percent in the right ear and of 96 in the left ear.  The results of the audiological testing do not reflect an exceptional pattern of hearing impairment.  See 38 C.F.R. § 4.86.  Under Table VI, the right ear is assigned a Level I impairment and the left ear is assigned a Level I impairment.  When applied to table VII, a noncompensable rating is warranted.  Thus, the July 2011 VA examination does not result in a higher rating for the Veteran's bilateral hearing loss.    

The Veteran submitted a private audiogram consultation dated April 2013.  The pertinent audiometric results, measured in decibels, were:




HERTZ



1000
2000
3000
4000
RIGHT
45
65
65
75
LEFT
45
70
70
75

The Board notes that, for the April 2013 private audiological report, only the graphic representation of the audiogram was included in the record, with no numeric interpretation provided.  However, as the audiometric results are conveyed in a straightforward graph with a key for interpretation, the charts may be examined to determine the numeric values of the puretone levels for adjudication purposes.  See Kelly v. Brown, 7 Vet. App. 471 (1995).

The Board further notes that the Veteran was not provided a speech audiometry examination at the April 2013 private audiogram consultation.  This report, therefore, is not adequate for rating purposes and cannot be used in this evaluation.  38 C.F.R. § 4.85 (a).  The Board need not seek clarification of the audiometric data in this report as there is credible evidence contemporaneous to the April 2013 findings as discussed below that details the severity of the Veteran's hearing loss.  See Savage v. Shinseki, 24 Vet. App. 259 (2011).    

The Veteran underwent audiological testing at the Minneapolis VA Medical Center in May 2013.  The pertinent audiometric results, measured in decibels, were: 



HERTZ



1000
2000
3000
4000
RIGHT
50
70
70
75
LEFT
50
75
75
80

The average audiometric results were 66.25 for the right ear and 70 for the left.  Speech audiometry revealed speech recognition ability of 64 percent in the right ear and of 64 percent in the left ear.  The results of the audiological testing do not reflect an exceptional pattern of hearing impairment.  See 38 C.F.R. § 4.86.  Under Table VI, the right ear is assigned a Level VII impairment and the left ear is assigned a Level VII impairment.  When applied to Table VII, a 40 percent rating is warranted. 

At a December 2016 VA audiological consultation, the Veteran reported that he misses conversations and cannot hear the television even with his hearing aids in.  He additionally stated he feels like his hearing keeps getting worse.  The pertinent audiometric results, measured in decibels, were:



HERTZ



1000
2000
3000
4000
RIGHT
80
95
95
100
LEFT
70
100
105
115

The average audiometric results were 92.5 for the right ear and 97.5 for the left.   Speech audiometry revealed speech recognition ability of 80 percent in the right ear and of 74 percent in the left ear.  The results of the audiological testing reflect an exceptional pattern of hearing impairment.  See 38 C.F.R. § 4.86.  Under Table VI, the right ear is assigned a Level V impairment and the left ear is assigned a Level VII impairment.  When applied to Table VII, a 30 percent rating is warranted.  Under Table VIA, the right ear is assigned a Level IX impairment and the left ear is assigned a Level IX impairment.  When applied to Table VII, a 60 percent rating is warranted.  

Accordingly, the competent evidence of record does not reflect that the Veteran's bilateral hearing loss warranted a compensable rating at any time during the appeal period prior to April 19, 2013, or in excess of 40 percent from April 19, 2013 through December 14, 2016, or in excess of 60 percent from December 15, 2016.  To the extent that the Veteran contends that his bilateral hearing loss is more severe than reflected by his current disability ratings, the Board observes that the Veteran can attest to factual matters of which he has first-hand knowledge and understanding as a lay person, such as difficulty understanding conversation.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); see also Layno, 6 Vet. App. at 469.  However, he is not competent to state that his hearing acuity is of a severity sufficient to warrant a higher rating under VA's tables for rating hearing loss disabilities because such an opinion requires medical expertise and knowledge that he has not been shown to possess.  See Kahana, 24 Vet. App. at 435; Buchanan, 451 F. 3d at 1336-37.  Accordingly, the Board attaches probative weight to the medical records and clinical findings from the skilled medical professionals who conducted the audiological testing rather than to the Veteran's lay witness statements.  Moreover, the assignment of disability ratings for hearing loss is primarily based upon a mechanical application of the rating criteria, as explained and applied in this decision.  In this case, the clinical evidence of record, when mechanically applied to the rating criteria, simply does not show that higher staged disability ratings are warranted at any time during the rating period on appeal.

The Board has considered the statements made by the Veteran in which he asserted that his hearing loss disability warrants a higher rating.  However, the Board is bound in its decisions by the VA regulations for rating of hearing loss.  38 U.S.C.A. § 7104 (c).  Rating hearing loss requires the use of the Maryland CNC speech discrimination test and the puretone threshold average determined by an audiometry test.  Application of the schedule to the facts of this case shows that a rating no higher than those currently assigned is warranted at any time during the rating period on appeal.

The preponderance of the evidence is against a compensable rating for the Veteran's bilateral hearing loss prior to April 19, 2013, in excess of 40 percent from April 19, 2013 through December 14, 2016, or in excess of 60 percent from December 15, 2016.  As there is not reasonable doubt to be resolved in favor of the Veteran, the Board finds that the appeal must be denied.  38 U.S.C.A. § 5107 (b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Yancy v. McDonald, 27 Vet. App. 484, 495 (2016); Doucette v. Shulkin, 38 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).



ORDER

Entitlement to service connection for a right knee disability is denied.  

Entitlement to a compensable rating, prior to April 19, 2013, for bilateral hearing loss is denied.

Entitlement to a rating greater than 40 percent, from April 19, 2013 through December 14, 2016, for bilateral hearing loss is denied. 

Entitlement to a rating greater than 60 percent, from December 15, 2016, for bilateral hearing loss, is denied.




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


